

96 SRES 674 IS: Commemorating June 20, 2020, as World Refugee Day.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 674IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Menendez (for himself and Mr. Leahy) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommemorating June 20, 2020, as World Refugee Day.Whereas World Refugee Day is a global event to acknowledge the courage, strength, and determination of women, men, and children who are forced to flee their homes due to persecution;Whereas, according to the United Nations High Commissioner for Refugees (referred to in this preamble as “UNHCR”) and section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)), as added by section 201 of the Refugee Act of 1980 (Public Law 96–212), a refugee is a person who—(1)is outside of the country of his or her nationality or habitual residence; and(2)is unable or unwilling to return because of a well-founded fear of persecution for reasons of race, religion, nationality, political opinion, or membership in a particular social group;Whereas, according to the UNHCR, at the end of 2019—(1)there were at least 79,500,000 forcibly displaced people worldwide, which is the worst displacement crisis in recorded history, including—(A)29,600,000 refugees;(B)more than 45,700,000 internally displaced people; and (C)4,200,000 asylum seekers;(2)1 person out of every 97 people worldwide was a refugee, an asylum seeker, or an internally displaced person;(3)the number of refugees under UNHCR’s mandate had doubled since 2010;(4)68 percent of the world’s refugees came from only 5 countries (Syria, Venezuela, Afghanistan, South Sudan, and Burma);(5)73 percent of all refugees were residing in countries adjacent to the countries from which they had fled;(6)approximately 31,000,000 of the people who had been forcibly displaced and 50 percent of all refugees were children younger than 18 years of age, millions of whom were unable to access basic services, including education;(7)approximately 11,000,000 people were newly displaced due to recent conflict or persecution, including 8,600,000 internally displaced persons and 2,400,000 refugees and asylum seekers, representing an average of at least 30,000 such people per day;(8)more than 50 percent of the population of Syria (at least 13,000,000 people) were displaced, either across the international border or within Syria, which represents the largest displacement crisis in the world today;(9)more than 1,400,000 refugees needed resettlement to a third country (an 80-percent increase since 2011), while only 107,800 refugees were resettled to a total of 26 countries; and(10)only 317,200 refugees voluntarily returned to their country or place of origin, which represents fewer than 2 percent of the 20,400,000 refugees under UNHCR’s mandate;Whereas millions of refugees around the world are stateless (not recognized as nationals by any state) and therefore require a path to citizenship as part of any solution to their displacement;Whereas refugee children are 5 times more likely to be out of school than non-refugee children;Whereas refugees who are women and girls are often at greater risk of violence, human trafficking, exploitation, and gender-based violence;Whereas more than 50 percent of refugees reside in urban areas;Whereas 85 percent of refugees and asylum seekers reside in developing countries, which places enormous additional pressure on the already limited resources of those countries;Whereas the average length of time refugees remain displaced from their home country ranges between 10 and 26 years;Whereas while refugee resettlement is a critical solution for refugees, fewer than 10 percent of global resettlement needs have been met and global refugee resettlement opportunities have fallen by 50 percent since 2016;Whereas the United States resettlement program, which was established 40 years ago—(1)is a lifesaving solution crucial to global humanitarian efforts;(2)strengthens global security; (3)advances United States foreign policy goals;(4)supports regional host countries; and(5)assists individuals and families in need;Whereas the United States annual refugee admissions ceiling fell from 85,000 in fiscal year 2016 to 18,000 in fiscal year 2020, which represents the lowest level in the history of the program;Whereas, as of June 19, 2020 (9 months into fiscal year 2020), the United States had welcomed only 7,684 refugees into the country, which is fewer than 50 percent of the President’s 18,000 refugee admissions ceiling;Whereas, at this pace, the United States will not meet its fiscal year 2020 refugee admissions goal;Whereas, for fiscal year 2020, the United States, irrespective of global resettlement needs, designated new thematic and regional allocations for United States refugee admissions that prioritize—(1)refugees fleeing persecution on account of religious persecution;(2)Iraqis; and (3)refugees from Central America;Whereas refugees are the most vetted travelers to enter the United States and are subject to extensive screening checks that may last between 18 months and 3 years, including in-person interviews, biometric data checks, and multiple interagency reviews;Whereas refugees—(1)are major contributors to local economies;(2)pay an average of $21,000 more in taxes than they receive in benefits; and (3)revitalize cities and towns by—(A)offsetting population decline; and (B)boosting economic growth by opening businesses, paying taxes, and buying homes;Whereas certain industries and towns rely heavily on refugee workers to support their economic stability, and low rates of arrivals of refugees have had serious impacts on economic growth; andWhereas, during the COVID–19 pandemic—(1)refugees, internally displaced persons, and asylum seekers, many of whom live in dangerously overcrowded settings and have inadequate access to basic services like healthcare, water, and sanitation, are especially vulnerable to the spread of the novel coronavirus;(2)well-intentioned government polices to mitigate the spread of the novel coronavirus may exacerbate inequalities and disproportionately impact those already suffering from conflict and persecution;(3)UNHCR and the International Organization for Migration suspended their international refugee resettlement operations for 3 months, which negatively affected at least 10,000 refugees who were already approved for travel to their respective countries of resettlement;(4)numerous countries have restricted access to asylum, including the United States, which summarily returned more than 40,000 asylum seekers gathered at the southern United States border back to Mexico and only permitted 2 individuals to remain in the United States to request humanitarian protection between March 21 and May 13, 2020; and(5)many refugees are serving as critical frontline health professionals and essential workers combating the COVID–19 pandemic in the United States and other host countries: Now, therefore, be it That the Senate—(1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of millions of refugees, including the education of refugee children and displaced persons who flee war, persecution, or torture in search of peace, hope, and freedom;(2)recognizes those individuals who have risked their lives working, either individually or for nongovernmental organizations and international agencies, such as UNHCR, to provide lifesaving assistance and protection for people displaced by conflicts around the world;(3)underscores the importance of the United States refugee resettlement program as a critical tool for the United States Government—(A)to leverage foreign policy;(B)to strengthen national and regional security; and(C)to demonstrate international support of refugees; (4)calls upon the United States Government—(A)to continue providing robust funding for refugee protection overseas and resettlement in the United States;(B)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations;(C)to work in partnership with the international community to find solutions to existing conflicts and prevent new conflicts from beginning;(D)to ensure that—(i)the United States refugee resettlement program is equipped to protect and support refugees; and (ii)the United States provides essential leadership to the international refugee assistance community and to local communities across the United States seeking to welcome refugees and to help them achieve the American dream;(E)to alleviate the burden placed on frontline refugee host countries, such as the Hashemite Kingdom of Jordan, the People’s Republic of Bangladesh, the Republic of Uganda, the Republic of Colombia, and the Federal Democratic Republic of Ethiopia, which receive the majority of the world’s refugees, and provide these countries with humanitarian and development support;(F)to endorse the Global Compact for Refugees, affirmed by the United Nations General Assembly on December 17, 2018, and join the Global Compact for Safe, Orderly, and Regular Migration, done in Morocco July 11, 2018;(G)to terminate harmful policies that undermine refugee law and humanitarian principles, including—(i)the closure of the United States border to asylum seekers;(ii)the Migrant Protection Protocols, implemented beginning on January 29, 2019; and (iii)the Asylum Cooperative Agreements signed with Guatemala, Honduras, and El Salvador in 2019;(H)to adopt a robust and inclusive interpretation of United States refugee law that takes into account the changed nature of conflict and persecution and increase complementary legal pathways for protection and entry into the United States;(I)to meet the challenges of the worst refugee crisis in recorded history by—(i)restoring United States leadership on refugee resettlement; and (ii)increasing the number of refugees welcomed to and resettled in the United States to—(I)not fewer than 18,000 refugees during fiscal year 2020; and (II)not fewer than 95,000 refugees during fiscal year 2021; and(J)to restore the United States longstanding tradition of resettling the most vulnerable refugees and to avoid discrimination, including discrimination based on a refugee’s nationality or religious beliefs; and(5)reaffirms the goals of World Refugee Day and reiterates the strong commitment to protect the millions of refugees who live without material, social, or legal protections.